
	

115 HRES 734 RH: Providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 1892) to amend title 4, United States Code, to provide for the flying of the flag at half-staff in the event of the death of a first responder in the line of duty.
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 125
		115th CONGRESS
		2d Session
		H. RES. 734
		[Report No. 115–551]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9 (legislative day, February 8), 2018
			Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the Senate amendment to the House amendment to the Senate amendment
			 to the bill (H.R. 1892) to amend title 4, United States Code, to provide
			 for the flying of the flag at half-staff in the event of the death of a
			 first responder in the line of duty.
	
	
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1892) to amend title 4, United States Code, to provide for the flying of the flag at half-staff in the event of the death of a first responder in the line of duty, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to adoption without intervening motion.
		
	February 9 (legislative day, February 8), 2018Referred to the House Calendar and ordered to be
			 printed